DETAILED ACTION

      Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 14 April 2021 is acknowledged.

Specification
3.	The disclosure is objected to because of the following informalities:
	Paragraph [0011], line 3, please correct “Terephthal ate”.
	Paragraph [0082], line 2, it appears “archive” is incorrect here.
	Paragraph [00111], line 9, it appears “1155” should read – 1150 --.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claim 14 contains the trademark/trade name Sorona® and Natrafil®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a brush bristles and, accordingly, the identification/description is indefinite.

Claim Objections
5.	Claim 7 is objected to because of the following informalities:
	Claim 7, lines 2 and 3, the phrases “can be formed…” are not clear, positive limitations.
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 1-15 are allowed (pending clarification of the above noted claim objection).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Kim, Hartel et al., and Gueret are pertinent to brush assemblies with various star-shaped or cruciform bristle arrangements.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723